Citation Nr: 1532729	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an evaluation in excess of 10 percent for maxillary sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2013 rating decision, the RO increased the rating for the Veteran's maxillary sinusitis with allergic rhinitis from 0 percent to 10 percent, effective January 4, 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains in appellate status.

In September 2012, the Board remanded the issue of an increased evaluation for sinusitis for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Additional evidence has been associated with the claims file in July 2012.  It is not clear whether the RO reviewed this evidence in the issuance of its January 2013 supplemental statement of the case.  However, in March 2013, the Veteran submitted a waiver of the Veteran's right to have new evidence initially considered by the RO.  Accordingly, the Board may proceed with adjudication of the case on the merits.  See 38 C.F.R. § 20.1304 (2014). 

In a May 2013 rating decision, the RO denied service connection for PTSD and erectile dysfunction.  The Veteran filed a timely NOD in August 2013 with respect to these issues.  The RO has not issued a statement of the case (SOC) with respect to the foregoing notice of disagreement.   Therefore, remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the issues of service connection for PTSD and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A maxillary sinusitis with allergic rhinitis disability has been manifested by no more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and no more than two incapacitating episodes per year.  Sinusitis was not manifested by chronic osteomyelitis, by near constant sinusitis, or by repeated surgeries.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for maxillary sinusitis with allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in the case was satisfied by letters dated February 2008 and February 2009.  The claim was last adjudicated in January 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, and lay statements have been associated with the record.  In March 2008 and December 2012, VA provided the Veteran with VA examinations to evaluate the severity of the Veteran's sinus disability.  The examinations included a review of the Veteran's history and provided findings necessary for rating such disabilities and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

The Board also finds that VA substantially complied with the instructions of the Board's September 2012 remand.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268 (1998)).  In that regard, the AOJ associated VA treatment records from February 2008 through July 2012 with the file.  In September 2012, the AOJ sent a letter to the Veteran requesting that he provide or identify private medical records relevant to his claim.  The Veteran did not identify any such medical records.  However, in July 2012, he submitted both VA and private medical records in support of his claim.  Finally, in December 2012, VA afforded the Veteran an adequate examination pursuant to the Board's remand instructions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

The Veteran claims he is entitled to an increased evaluation for his maxillary sinusitis disability.  More specifically, he claims the number of incapacitating and non-incapacitating episodes warrants an evaluation higher than 10 percent, and that he misses work frequently because of his sinus disability.  He asserts that he has been treated with antibiotics and has experienced headaches, pain, and purulent discharge.

The Veteran's maxillary sinusitis with allergic rhinitis is evaluated under Diagnostic Code 6513.  Diagnostic Code 6513 applies to chronic maxillary sinusitis, which is evaluated under a General Rating Formula for Sinusitis.  The Board will also consider whether a higher rating is warranted under any other pertinent diagnostic code.

Under the General Rating Formula for Sinusitis, an evaluation of 10 percent is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An evaluation of 30 percent is warranted with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An evaluation of 50 percent is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note to the General Rating Formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In this case, February 2008 VA treatment records show the Veteran denied headaches and was prescribed medication for his "history of sinus problems."  In a nursing note of the same date, the Veteran endorsed headaches lasting three months or longer.

During the March 2008 VA examination, the Veteran reported sinus problems on a constant basis.  He also reported symptoms of interference with breathing through the nose, hoarseness of the voice, crusting, thick and foul smelling discharge from the nose, and pain.  Treatment included Flonase and Claritin with some relief and no side effects.  Examination revealed evidence of erythema and inflammation of the inferior turbinates bilaterally, accompanied by clear rhinorrhea (i.e. nasal mucous).  The examiner concluded that those symptoms were consistent with allergic rhinitis.  The examiner also noted evidence of sinusitis with positive tenderness of the maxillary sinuses bilaterally.  There was no purulent discharge noted.  A complete paranasal sinus series of tests resulted in a negative finding.  The examiner opined that there was no change to the established diagnosis of maxillary sinusitis with allergic rhinitis, and there were no findings of bacterial rhinitis.

A May 2008 VA treatment record notes that the Veteran's sinus problems were much better with loratadine and flunisolide nasal spray.  He placed his pain level at 0.

April 2009 VA treatment records reveal the Veteran sought treatment for purulent, bloody nasal discharge.  The examiner noted a history of sinus infections, worse in the spring, and that Flonase and Claritin do not provide adequate relief.  At that time, the Veteran denied sinus pain.  A physical examination revealed normal appearing mucosa and no tenderness in frontal or maxillary sinuses.  The assessment was chronic sinusitis atopic and the plan was to continue taking current medications and to begin antibiotics if there was no improvement.

In September 2009 VA treatment records, it was noted that the Veteran stopped having bloody, purulent discharge since completing antibiotics.  The Veteran complained of continued nasal discharge with facial pain and headaches.  The Veteran denied sinus pain.

A November 2009 maxillofacial CT report is of record.  The report states that there is circumferential mucosal thickening in the maxillary and sphenoid sinuses greater on the right without obstruction to the infundibulum at the ostiomeatal complex for the sphenoethmoidal recesses.  The report also notes moderate mucosal thickening in the ethmoid sinuses, which on the right extends to the floor of the frontal sinus with narrowing of the right frontal ethmoidal recess; patent left frontoethmoidal recess; and rightwards nasal septal deviation.  The impression was chronic type inflammatory changes of the paranasal sinuses with narrowing of the right frontoethmoidal recess.

December 2010 VA treatment records show complaints of persistent sinus pain with green sputum and nasal discharge.  The Veteran reported taking "OCP sinus med[ications] Claritin and nasal wash."  The examination revealed facial pain.  The assessment was acute sinusitis.  The antibiotic azithromycin was prescribed.

During the December 2012 VA examination, the Veteran reported getting a sinus infection five to six times per year.  He reported that he used antibiotics a couple of months prior to the examination.  He reported that in approximately 2009, he saw an ENT specialist who performed an endoscopy and told him one side of his nose was blocked.  He denied surgery on his sinuses.

The examination report noted a diagnosis of allergic rhinitis.  The examination found obstruction of the nasal passages not greater than 50 percent on both sides, and no complete obstruction on one side.  There was found to be permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous infection.  There was found no chronic laryngitis or vocal cord paralysis.  There was no obstruction of at least 50 percent of both nasal passages due to traumatic septal deviation.  There was no complete obstruction on one side due to traumatic septal deviation.  There were no neoplasms or metastases.  X-rays of the sinuses showed no evidence of acute sinusitis.  The examiner noted that the last antibiotic issued to the Veteran was in December 2010, according to a review of the VA medical records.

The examiner remarked that there was redness of the bilateral nares with 50 percent blockage on the right side due to swelling of turbinates and less than 50 percent blockage on the left side due to swelling of the turbinates.  White moist discharge was noted in the right nare.  The examiner opined that the Veteran would occasionally have to miss work if he has a flare-up of sinusitis.

After a review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for maxillary sinusitis with allergic rhinitis is not warranted.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).

Here, medical records show treatment for sinusitis in April 2009, September 2009, and December 2010.  Antibiotics were prescribed in April 2009 and December 2010.  During the April 2009 treatment, the Veteran claimed there was bloody, purulent discharge, however, the examiner found normal mucosa and no tenderness in the frontal or maxillary sinuses.  The Veteran claims he gets a sinus infection five to six times per year and that he used antibiotics in or around October 2012.  

The Board finds that the Veteran's disability picture more nearly approximates a 10 percent evaluation.  By the Veteran's own statements, the number of sinusitis episodes per year is five to six.  If these episodes are considered to be non-incapacitating episodes, only the current 10 percent evaluation is warranted.  Nonetheless, the Veteran claims he has had more than two incapacitating episodes per year.  The Board finds that such a claim is not established by the evidence.

Here, there is insufficient evidence to demonstrate that there are more than two incapacitating episodes per year requiring prolonged antibiotic treatment.  There is nothing in the medical records or in the Veteran's statements to indicate that the Veteran's antibiotic treatment lasted four to six weeks.  The medical records are silent as to the duration of the antibiotic treatment.  There are no refills noted or notations as to the need for extended antibiotic treatment.  Accordingly, the Board infers that a normal course, rather than a prolonged course, of antibiotics was prescribed on each occasion.  Moreover, the most probative evidence indicates that the Veteran had, at most, two courses of antibiotics per year of any duration.

Additionally, the disability picture indicated by the medical records more nearly approximates a lack of the characteristic purulent discharge.  When examined in March 2008, April 2009, and December 2012, clear or white discharge was found, rather than bloody or purulent.  In September 2009, the Veteran denied having bloody, purulent discharge.

In reaching its findings, the Board assigns greater probative weight to the VA medical records of the Veteran's antibiotic treatment and nasal discharge than the Veteran's claims relating to the number of incapacitating and non-incapacitating episodes per year he has experienced.  This is because the medical records were made at or near the time of the treatment and have greater historical reliability.  Thus, the preponderance of the evidence is against a finding that the claimed incapacitating episodes meet the regulatory definition.  See 38 C.F.R. §  4.97; Diagnostic Code 6513.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 6522, for allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, allergic rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.  The Board finds that a higher evaluation is not warranted under Diagnostic Code 6522 because the requisite blockage has not been demonstrated, nor have polyps been demonstrated.

Here, the March 2008 VA examination noted swelling and inflammation of the inferior turbinates and a negative paranasal diagnostic study.  A November 2009 CT showed chronic inflammatory changes of the sinuses with narrowing of the right frontoethmoidal recess and rightwards nasal septal deviation.  The CT report noted there was mucosal thickening without obstruction.

Most probatively, the December 2012 VA examination found 50 percent blockage on the right side due to swelling of the turbinates and less than 50 percent blockage on the left side due to swelling of the turbinates.  The examination also found no polyps.

As to the Veteran's claim that a private doctor in 2009 told him one of his nasal passages was blocked.  The Board finds the more probative evidence in this regard to be the December 2012 VA examination report.  Such report memorializes the specific medical findings in detail, and was made at or near the time of the examination with radiographic evidence reviewed.  On the other hand, the Veteran's claim is medically non-specific, and is ambiguous as to the amount of blockage.  Thus, the Board finds that the preponderance of the evidence is against a higher evaluation based on Diagnostic Code 6522.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. 518, 519 (1996).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as nasal discharge, pain, congestion, and headaches.  The Board has specifically considered the rating criteria addressing polyps, nasal passage obstruction, sinus infections with incapacitating and non-incapacitating episodes, headaches, pain, purulent discharge, and surgeries.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

ORDER

Entitlement to an evaluation in excess of 10 percent for maxillary sinusitis with allergic rhinitis is denied.





REMAND

As discussed above, the Veteran filed a timely NOD to a May 2013 rating decision that denied service connection for PTSD and erectile dysfunction.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing entitlement to service connection for PTSD and entitlement to service connection for erectile dysfunction.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.









	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


